{¶ 32} I concur with the analysis and disposition of this case by the majority except as to its reliance on the doctrine of judicial estoppel. I do not find judicial estoppel to be applicable to the facts of this case. While I agree that it was inconsistent for the appellant to file a motion to modify the shared parenting plan after having agreed to try to mediate a parenting schedule, I do not agree that it was inconsistent for the appellant to be requesting that the trial court use a change of circumstance standard in determining the allocation of parental rights and responsibilities. If mediation had occurred and had failed, there was no agreement by the parties as to whether the trial court would be applying a best interest standard or a change of circumstances standard in establishing the allocation of parental rights and responsibilities.